on rehearing.
Per Curiam.
On motion for rehearing, Justice Steere taking no part in the case.
In this case the plea was the general issue. It was urged as a defense that plaintiff had been guilty of laches in delaying the bringing of suit until after the statute of limitations had run upon the checks, and that therefore plaintiff was estopped from recovery.
Aside from the question of pleading, there is an insuperable objection to the assertion of this claim by the defendants. This action is one virtually by the county in its governmental capacity, brought in the name of the board of supervisors because of the statute. Section 2466,1 Comp. Laws. Johr v. St. Clair Supervisors, 38 Mich. 532.
It is the well settled doctrine in this country, founded upon the most substantial dictates of reason and *565sound policy, that the government cannot be affected by the laches of its agents, or estopped from asserting its rights against an official servant, by the acts or omissions of auditors, trustees, supervisors, or other guardians of public rights. Board of Commissioners v. Dickey, 86 Minn. 31 (90 N. W. 775-779), citing Mechem, Pub. Officers, § 924, and cases cited; Seymour v. Van Slyck, 8 Wend. (N. Y.) 403-422; United States v. Kirkpatrick, 9 Wheat. (U. S.) 720; United States v. Van Zandt, 11 Wheat. (U. S.) 184; Gibbons v. United States, 8 Wall. (U. S.) 269-274. See, also, Lake Shore, etc., R. Co. v. People, 46 Mich. 193 (9 N. W. 249); City of Detroit v. Weber, 26 Mich. 284; People v. Supervisors of St. Clair County, 30 Mich. 388; Plumb v. City of Grand Rapids, 81 Mich. 381-394 (45 N. W. 1024); Day Land & Cattle Co. v. State, 68 Tex. 526 (4 S. W. 865); Conwell v. Voorhees, 13 Ohio, 523-533 (42 Am. Dec. 206).
Mere nonaction of corporate officers will not work an estoppel of the corporation. Board of Supervisors v. Lincoln, 81 Ill. 156. See cases cited in 16 Cyc. p. 782. Motion for rehearing denied.